Title: To George Washington from Brigadier General James Potter, 24 December 1777
From: Potter, James
To: Washington, George



Sir
[Radnor, Pa.] Decr 24th 1777

yesterday 18 of the enemys light Hors Took one of Capt. Lees horsmen near the whit Hors Tavernn a party of ours Commanded by Col. Butler hard of the horsman been taken, and went and Surrounded the hous and the Eenemy hors were forced to take to the mash, Butler took 13 of the hors and ten of the hors men prisners on seeing of Colo. morgan and his party two of there out picquets Ran in the enemy Keep Cloase. I am your Excelancys Humble Servant

Ja’s Potter

